                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     ARCHIBALD CUNNINGHAM,                              CASE NO. 18-cv-5900-YGR
                                   6                    Plaintiff,                          ORDER GRANTING PERMISSION FOR
                                                                                            ELECTRONIC FILING
                                   7              vs.
                                                                                            Re: Dkt. No. 15,20
                                   8     MARIA SCHOPP, ET AL.,
                                   9                    Defendants..

                                  10          Plaintiff Archibald Cunningham, appearing pro se, seeks permission of the Court to file
                                  11   electronically. (Dkt. No. 15, 20.) The Court has considered the Motion for Permission for
                                  12   Electronic Case Filing. Finding that good cause exists, the Motion is GRANTED.
Northern District of California
 United States District Court




                                  13          Plaintiff is directed to follow the instructions on the Court’s website regarding pro se
                                  14   litigants’ registration for ECF and PACER. (See http://cand.uscourts.gov/ECF/proseregistration.)
                                  15   After registering on ECF and PACER, Plaintiff must file a notice of ECF registration that plaintiff
                                  16   has made available an electronic mail address for service of papers electronically filed on the
                                  17   docket. Upon filing of such notice, the court will designate this action for the ECF program.
                                  18          Plaintiff must comply with the Federal Rules of Civil Procedure and all general orders and
                                  19   local rules pertaining to electronic filing including General Order 45 which requires in part that
                                  20   parties must provide the judge’s chambers with a paper copy of each document that is filed
                                  21   electronically, marked “Chambers Copy.” By registering, plaintiff accepts responsibility for all
                                  22   technical requirements and computer-related tasks associated with participation in the ECF
                                  23   program.
                                  24          In light of his pro se status, plaintiff may wish to seek assistance from the Legal Help
                                  25   Center. Parties can make an appointment to speak with an attorney who can provide basic legal
                                  26   information and assistance. The Help Center does not see people on a “drop-in” basis, and will
                                  27   not be able to represent parties in their cases. There is no charge for this service. To make an
                                  28   appointment with the Legal Help Center, you may: (1) sign up in person on the appointment book
                                   1   outside the Legal Help Center offices at the San Francisco Courthouse (15th Floor, Room 2796) or

                                   2   Oakland Courthouse (Room 470S); (2) call 415-782-8982; or (3) email

                                   3   federalprobonoproject@sfbar.org. The Help Center’s website is available at

                                   4   https://cand.uscourts.gov/legal-help.

                                   5          The District Court has produced a guide for self-represented/pro se litigants called

                                   6   Representing Yourself in Federal Court: A Handbook for Pro Se Litigants, which provides

                                   7   instructions on how to proceed at every stage of a case, including discovery, motions, and trial. It

                                   8   is available electronically online (http://cand.uscourts.gov/prosehandbook) or in hard copy, free of

                                   9   charge, from the Clerk’s Office.

                                  10          This terminates Docket Nos. 15 and 20.

                                  11          IT IS SO ORDERED.

                                  12   Dated: March 22, 2019
Northern District of California
 United States District Court




                                                                                                 YVONNE GONZALEZ ROGERS
                                  13                                                        UNITED STATES DISTRICT COURT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
